Hodges, J.
1. Mayo sued Luke on an open account for the purchase-money of a certain crop, alleging that Luke agreed to purchase the crop for $125. The bill of particulars showed a credit of $75, and the prayer was for a judgment for $50, alleged to be the balance due. The defendant pleaded that he was not indebted in the sum sued for; that though he did buy the crop, his agreement with the plaintiff was that he should *615pay $75, which, was paid, and that the $50 should be collected from a third person. Such a plea did not admit a prima facie case, and the defendant was not entitled to open and conclude the argument. Central of Georgia Ry. Co. v. Morgan, 110 Ga. 168 (35 S. E. 345); Crankshaw v. Schweizer Mfg. Co., 1 Ga. App. 363 (58 S. E. 222).
Decided September 21, 1916.
Complaint; from Irwin superior court (transferred from city court of Ocilla) — Judge Graham presiding. April 28, 1916.
McDonald & Bennett, for plaintiff in-error.
Melvin Meeks, Philip Newhern, contra.
2. If the judge’s instructions were inaccurate aá to' some of the contentions of the parties, they were harmless; and, the jury having resolved the issue of fact in favor of the plaintiff, and their finding being authorized by the evidence, this court will not disturb the verdict.

Judgment affirmed.